CeBBCEL EI CVORET COFFCENNWEP DeeGHiBAnhs4 HilkecneRio1129 Ragaerlopiit

Law Offices of Theresa J. Puleo

 

Michelle Davoli, Esq. Writer's email Address:
Attorney at Law Mailing Address: Physical Address: MDavoll@travelers. com
P.O. Box 2903 Salina Meadows Office Park _eeryi i .
Direct Dial: (315) 424-5652 Hartford, CT 06104-2903 301 Plainfield Road, Sulte 210 ea ee Te aeeee,
Syracuse, NY =

Telephone 315) 424-7209
Facsimile (877) 228-9090

August 1, 2019

Via E-Filing

Hon. Marian W. Payson
U.S. District Court

100 State Street
Rochester, NY 14614

RE: John D. Zuccarino v. Town of Hector, et al.
Case No. 6:19-cv-06370

Dear Judge Payson:

This office represents the Town of Hector in the above-referenced matter. Currently there is a
Rule 16 conference scheduled for August 6, 2019 at 11:20 a.m. Pursuant to your Order filed July
12, 2019, I respectfully request that I be allowed to participate via telephone because my office is

located in Syracuse.

Thank you for your consideration of this request.

UCT Sols

Michelle M. Davoli

MMD/rd
cc; Luciano Lama, Esq.
Paul Mullin, Esq. Request svauted.
IT 1S SO ORDERED.
Meaua'an i) Peg

 

HON. MARIAN W. PAYSON
United States Magistrate Judge

Dated: GuU4: 2, 2019

Not a Partnership or Professional Corporation
All Attorneys are Employees of The Travelers Indemnity Company
and its Property Casualty Affiliates
